Citation Nr: 1525459	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability rating for degenerative joint disease of the left knee, status post arthroscopy with residual scars, effective March 1, 2012.  

2.  Entitlement to an increased rating for degenerative arthritis of the right knee with residual surgical scars, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1980 to April 1984.  He had subsequent service in the North Carolina Army National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a September 2011 rating decision, the RO denied a rating in excess of 10 percent for degenerative arthritis of the right knee with residual surgical scars.  In a December 2011 rating decision, the RO reduced the rating for the appellant's service-connected degenerative joint disease of the left knee, status post arthroscopy with residual scars, from 50 percent to 10 percent disabling, effective March 1, 2012.  Following the issuance of a Statement of the Case in June 2013, the appellant perfected a timely appeal in August 2013 via his submission of a VA Form 9.  

In arguments attached to his VA Form 9, the appellant raised the issue of a total rating based on individual unemployability due to service-connected disability, alleging that it was part and parcel of his claims for an increased rating for his service-connected right and left knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

Before the issues on appeal were certified to the Board, in a June 2014 rating decision, the RO apparently increased the rating assigned for the appellant's service-connected left knee disability to 30 percent, effective March 1, 2012.  Unfortunately, however, the RO's action and reasoning is unclear, as a complete copy of that rating decision has not been included in the record on appeal as provided to the Board, including in the appellant's Virtual VA file or VBMS file.  

In July 2014, the RO issued a Supplemental Statement of the Case which included consideration of the appellant's entitlement to a total rating based on individual unemployability due to service-connected disability.  

Here, the Board notes that, in April 2015 written arguments, the appellant's attorney requested that the issue of entitlement to TDIU be held in abeyance pending initial adjudication of a claim of service connection for a low back disability, which he contends contributes to the appellant's unemployability.  In light of the contentions of the appellant's attorney, and in the interests of clarity, the Board has listed the TDIU issue separately and notes that this is also in accordance with the actions of the RO.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion).

In April 2015 written arguments, the appellant's attorney raised a claim of service connection for a low back disability as secondary to the service-connected right and left knee disabilities.  The Agency of Original Jurisdiction (AOJ) has not yet had the opportunity to adjudicate this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Here, the Board also notes that the current appeal stems from the reduction in the rating for the appellant's service-connected left knee disability from 50 to 10 percent.  In addition to seeking restoration of the 50 percent rating, however, the appellant has also contended that a rating higher than the previously assigned 50 percent disability rating is warranted.  As the AOJ has not adjudicated the claim for a rating in excess of 50 percent for the service-connected left knee disability, the Board does not have jurisdiction over the matter, and it is referred to the RO for adjudication.  In this decision, the Board addresses only the issue of whether the reduction was proper.  Peyton v. Derwinski, 1 Vet. App. 282 (1991) (holding that an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis).

The issues of entitlement to an increased rating for degenerative arthritis of the right knee and a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO reduced the rating for the appellant's service-connected degenerative joint disease of the left knee, status post arthroscopy with residual scars, from 50 percent to 10 percent disabling, effective March 1, 2012, resulting in a reduction in his compensation payments.

2.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating proposing the reduction and affording the appellant the opportunity to present additional evidence and request a predetermination hearing.

3.  At the time of the December 2011 rating decision, the 50 percent rating for the appellant's service-connected degenerative joint disease of the left knee, status post arthroscopy with residual scars, had been in effect since November 4, 2010, which was a period of less than five years.

4.  At the time of the December 2011 rating decision, the evidence did not establish that an improvement in the appellant's service-connected left knee disability had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 50 percent disability rating for degenerative joint disease of the left knee, status post arthroscopy with residual scars, effective March 1, 2012, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In a May 2000 rating decision, the RO granted service connection for degenerative joint disease of the left knee, status post arthroscopy, finding that the appellant had sustained an injury to his left knee in 1997 in the line of duty during a period training with the North Carolina Army National Guard and that a March 2000 VA medical examination had shown degenerative joint disease with limitation of motion secondary to the in-service injury.  The RO assigned an initial 10 percent disability rating for the appellant's service-connected left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262, effective November 30, 1998.

In August 2008, the appellant submitted a claim for an increased rating, alleging that his service-connected left knee disability had increased in severity.  After reviewing VA clinical records and the results of a November 2008 VA fee basis medical examination, in an April 2009 rating decision, the RO increased the rating for the appellant's service-connected degenerative joint disease of the left knee status post arthroscopy to 40 percent, effective September 12, 2008, pursuant to Diagnostic Codes 5299-5262.

In November 2010, the appellant again submitted a claim for an increased rating for his service-connected left knee disability, alleging that his disability had worsened.  

In connection with his claim, the appellant was afforded a VA examination in December 2010.  He reported weakness, stiffness, swelling, lack of endurance, locking, tenderness, and pain.  He denied having heat, redness, giving way, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He also claimed to experience flare-ups precipitated by physical activity as often as 3 times per week and lasting for 5 hours.  During the flare ups, he reported that he was unable to run, walk, bend, or stand for extended periods and had difficulty standing and walking.  An examination revealed a small asymptomatic scar.  Posture and gait were normal.  Leg lengths were equal, and examination of the feet did not reveal any signs of abnormal weight bearing, callosities, or unusual shoe wear pattern.  For ambulation, the appellant required a brace on the left knee for pain.  He did not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  The knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing showed flexion to 90 degrees and extension to 50 degrees.  Repetitive motion was not possible because the appellant complained of extreme pain with very little motion.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  X-ray studies showed degenerative arthritis changes.  The diagnosis was degenerative arthritis of the knee joint.  

In connection with the claim, the RO also obtained VA clinical records dated to February 2011.  In pertinent part, these records show treatment for bilateral knee complaints, including cortisone injections, as well as a left knee arthroscopic chondroplasty in January 2011 for severe osteoarthritis.  

In a February 2011 rating decision, the RO increased the rating for the appellant's service-connected left knee disability, degenerative joint disease of the left knee status post arthroscopy with residual scars, to 50 percent, effective November 4 2010, pursuant to Diagnostic Codes 5099-5261.  

In June 2011, the appellant again filed a claim for an increased rating for his service-connected left knee disability, alleging that his condition had again worsened.  

In connection with his claim, the appellant was afforded a VA examination in August 2011.  He reported left knee weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  He denied heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare-ups precipitated by physical activity as often as 3 times weekly lasting for 2 days.  During the flare-ups, he claimed to experience pain, stiffness with walking, and difficulty with standing/walking.  He claimed that he could not stand or work very long during flare-ups.  He also indicated that he could not work.  

An examination showed a small asymptomatic scar.  The appellant's posture and gait were normal, and his leg length was equal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, the appellant required a cane due to knee pain.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  The knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no locking, crepitus, or ankylosis.  Range of motion testing showed flexion to 80 degrees and extension to zero degrees.  There was no loss of motion after repetitive testing.  The examiner noted that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  The diagnosis was degenerative arthritis of the left knee status post arthroscopy with residual scars.  The examiner noted that the appellant's usual occupation was truck driver or welder and that knee pain and stiffness impaired his ability to stand and walk, as well as crouch and kneel.  Sitting, walking, and standing for periods also caused stiffness and pain.  

In connection with the appellant's claim, the RO also obtained VA clinical records dated from January 2011 to September of 2011 showing ongoing treatment for left knee complaints.  

Based on this evidence, in a September 2011 rating decision, the RO proposed to reduce the rating for the appellant's left knee disability to 10 percent.  The RO issued a letter in September 2011 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.

In response, the appellant submitted a statement indicating that his disability had not improved.  In addition, the RO received additional VA clinical records dated to November 2011.  In pertinent part, these records show that the appellant remained under treatment for his service-connected left knee disability.  In November 2011, he was issued a hinged knee brace.  His treatment provider noted that the appellant "will ultimately need [a total knee replacement].  

In a December 2011 rating decision, the RO decreased the rating for the appellant's service-connected degenerative joint disease of the left knee, status post arthroscopy with residual scars, from 50 percent to 10 percent disabling, effective March 1, 2012, resulting in a reduction in his compensation payments.

The appellant appealed the RO's determination.  He argued that his left knee disability had not improved and that he remained under treatment at his local VA Medical Center.  He noted that he now ambulated with a VA prescribed hinged knee brace, a cane, and a walker.  He indicated that his treatment had included corticosteroid injections and stated that he had been advised that he needed a total knee replacement because he was finding no relief from his current treatment regimen.  The appellant also noted that he had been awarded disability benefits from the Social Security Administration effective in 2009, based in part on his service-connected left knee disability.  

In pertinent part, records received in connection with the appeal include VA clinical records showing that the appellant remained under treatment for left knee complaints.  The RO also received were records from SSA showing that the appellant had been determined to be disabled since February 2009 due to multiple conditions, including degenerative joint disease of the knees.  

Although a full copy of the June 2014 rating decision is not included in the record on appeal as provided to the Board, according to a July 2014 Supplemental Statement of the Case, in that rating decision, the RO increased the rating assigned for the appellant's service-connected left knee disability to 30 percent, effective March 1, 2012, apparently based on VA clinical records showing a "factually ascertainable" increase in his disability on January 25, 2012.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344(c) (2014).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability evaluation.  As noted, the RO issued a letter in September 2011 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The December 2011 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the December 2011 rating decision at issue in this case, the 50 percent rating for the appellant's service-connected left knee disability had been in effect since November 4, 2010, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the December 2011 rating decision, the evidence did not establish that the appellant's service-connected left knee disability had undergone an actual improvement warranting a rating reduction from 50 to 10 percent.  

In that regard, in the December 2011 rating decision at issue, the RO determined that a reduction in the rating assigned for the appellant's service-connected left knee disability was warranted because range of motion testing conducted at the August 2011 VA medical examination showed full extension and 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  As best the Board can discern, the 50 percent rating previously assigned had been based on the results of a December 2010 VA examination which showed extension to 50 degrees.  

Although the range of motion test conducted at the August 2011 VA examination showed that the appellant's left knee extension was materially better than at the previous December 2010 examination, there is no indication that the more recent findings were a better reflection of the appellant's actual level of disability.  Moreover, even assuming for the sake of argument that the range of motion findings at the August 2011 medical examination did show that the appellant no longer met the criteria for a 50 percent rating under Diagnostic Code 6261, that fact, in and of itself, would not justify the reduction.  Rather, as set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected left knee disability materially improved overall.  In this case, the Board finds that the record is not sufficient to support a finding that greater range of motion reflected on the August 2011 examination reflected an actual improvement in the disability as well as an improvement in the appellant's ability to function under the ordinary conditions of life and work.  

In fact, additional evidence subsequently received by the RO included VA clinical records which reflected a decrease in the appellant's range of left knee motion, prompting the RO to again increase the disability rating to 30 percent, effective March 1, 2012.  The additional evidence also received included SSA records showing that that the appellant was adjudicated as disabled due, in part, to his service-connected left knee disability.  

Given these factors, the Board finds the record did not show an actual improvement in the appellant's service-connected left knee disability and his ability to function under the ordinary conditions of life and work, warranting the significant reduction from 50 percent to 10 percent.  Under these circumstances, the Board finds that the RO did not observe the applicable law and regulations in reducing the disability rating assigned for the appellant's service-connected left knee disability from 50 percent to 10 percent, effective March 1, 2012, and restoration is warranted.  


ORDER

Restoration of a 50 percent disability rating for degenerative joint disease of the left knee, status post arthroscopy with residual scars, effective March 1, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant seeks a rating in excess of 10 percent for his service-connected degenerative arthritis of the right knee with residual surgical scars.  After reviewing the record, the Board finds that a VA examination is required to ascertain the nature and current severity of his disability.  

In that regard, the Board notes that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

In this case, the Board finds that, in light of the clinical evidence of record and the appellant's contentions, an examination is warranted to determine the nature and current severity of the appellant's service-connected right knee disability, to include whether such disability includes meniscal pathology as well as arthritis with limitation of motion.  For example, clinical records show a history of right knee surgery to repair a torn medial meniscus, and the appellant's subjective complaints have included swelling, locking, and giving way.  

Finally, as set forth in the Introduction portion of this decision, the record on appeal indicates that there are pending claims of service connection for a low back disability and an increased rating for a left knee disability.  As resolution of the pending claims may have an impact on the appellant's claim for TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending adjudication of his claims of service connection for a low back disability and an increased rating for a left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking the appropriate notice and development actions, the AOJ should adjudicate the appellant's claims of service connection for a low back disability and an increased rating for a left knee disability.  

2.  The AOJ should review the record and ensure that complete clinical records from the Hampton VAMC for the period from March 2014 to the present are secured and associated with the record.  

3.  The appellant should then be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

5.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ should provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


